DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a machine readable media which encompasses transitory media, see MPEP 2106.03 I.  In the present application the meaning of the term “machine readable media” is not defined in such a way as to exclude transitory media, see ¶0044 of the specification as filed on 03/12/2019 which specifically notes that the term is not limited to the examples given.  Since a number of transitory computer readable media (e.g. optical signals for transmission over fiber optics, electrical signals for transmission over wires or through the air) were in widespread use at the time of filing the term would have been understood by a person having skill in the art at the time of filing to also encompass such media.  The examiner suggests amending the claims to read “A non-transitory machine readable media”, which would exclude these transitory media from the scope of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 4-5: The claims as written do not relate the claimed printing parameter to the determined control of the print apparatus and the cleaning operation.  That is, there is no explicit claim language indicating that the value of the print parameter has any effect on the control of the method, and thus it is unclear how the parameter relates to the steps required by the method.  As an example of how this results in unclear scope, consider a hypothetical situation where the print parameter is a destination for the media sheet, but the printing apparatus for which the control is performed is configured to ignore the parameter while generating printing and cleaning instructions because the printing apparatus lacks the capability to change a media sheet destination (e.g. the printer only has one output tray).  In such a situation it is unclear whether the claim limitations have been met or not, as the print parameter is present while the method is executed but is not part of the determined instructions for printing or cleaning and has no effect on the method steps performed.
For the purpose of examination with regard to the prior art the claims are being treated as though they require that the parameter is part of the instructions, and that the operation of the above hypothetical apparatus would not meet the claimed limitations.
Claim 5 depends from claim 4 and inherits this indefiniteness.  
The examiner suggests that this rejection may be overcome if claim 4 were to require that the parameter be included in the determined instructions, for example by amending claims 4 to read “wherein the instructions to control the print apparatus to print the user specified printing task include a print parameter which has a first value…” and “wherein the instructions to carry out at least one cleaning operation include the print parameter which has a second value…” or similar. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burry et al (US Patent 8,711,380 B2) in view of Nakabayashi (US Patent 9,285,725 B2).
With regard to claims 1 and 10: Burry discloses a print apparatus (an electrophotographic printing system, shown in Figure 1) which comprises a pattern receiving surface to receive a pattern of print agent according to print instructions and to transfer the pattern of print agent to a print media sheet (photoconductive surface 260 which receives a toner pattern according to print instructions and transfers that pattern 210, see column 6 lines 46-61 and column 7 lines 20-56 disclosing formation of the image according to image information and transferal of the developed toner image to the print sheet 210) and processing circuitry (electronic subsystem ESS) which is configured execute a method of: receiving an instruction to print a user specified printing task to at least one media sheet (the circuitry receives a print job, which includes an instruction to print user specified data, see column 5 lines 1-20 and 35-45 discussing the nature of the data received by the printer); and determining print operation instructions which include instructions causing the print apparatus to carry out a print operation comprising the user specified print task (See Figure 3 steps 440, 460, 480 disclosing printing of the print jobs); and generating instructions to control the apparatus to carry out maintenance instructions, including cleaning operations (see column 8 lines 30-41 and column 8 line 60 through column 9 3line 13 discussing the ESS generating and issuing instructions to control the scheduling and execution of maintenance and adjustment operations of the print apparatus according to analysis of the print job image data input by the user, note per column 10 lines 19-35 that the instructions may control the scheduling of a cleaning operation of the printer).
Burry does not explicitly disclose that the cleaning operation in the method which the printer executes comprises duplex printing a print media sheet.
Nakabayashi teaches a cleaning operation conducted by an electrophotographic printing apparatus in which the cleaning operation comprises duplex printing a print media sheet.  This method allows the printer which executes the method to remove buildup on the rear roller of the fixing unit, see column 9 lines 21-47.  Note per column 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the apparatus of Burry to implement the cleaning method of Nakabayashi (with re-feed of paper through a duplexing path) as one of the cleaning operations automatically scheduled by the apparatus in order to allow the apparatus to clean the fixing unit.

With regard to claim 2: The method executed by Burry includes printing a plurality of media sheets according to the print operation instructions (see steps 440, 460, and 480 in Figure 3 showing the printing of the received and analyzed print jobs).

With regard to claims 3 and 11: Nakabayashi teaches that when automatically executed the print operation used for the cleaning operation should be configured such that the instructions control the printer to print a first side of a media sheet then feel the sheet back for second-side printing without printing sheets from the user’s normal print job (see column 19 lines 31-36 teaching interruption of the print job to allow for the cleaning task to be completed).  It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the front and back sides of the duplexed cleaning operation to be performed without being interrupted by or interleaved with printing from the user’s print job in order to prevent media from the user’s print job from being processed through an incompletely cleaned fixing unit.

With regard to claim 6: Burry does not disclose that the determining of print operation instructions includes determining instructions to control the print apparatus to print the user specified printing task on a media sheet of a first type and the determining of the print operation instructions includes determining instructions to carry out the at least one cleaning operation by duplex printing to a media sheet of a second type which is different than the first type.
Nakabayashi teaches that the duplex cleaning operation should be performed with a media type different than that of the media used for the normal printing operation, in order to ensure that the entire span of the fixing unit is cleaned (see column 10 lines 34-59 discussing the need to use a medium larger than the image forming apparatus is able to form an image on to clean the unit).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the combination of Burry and Nakabayashi to determine instructions to use a different sized sheets for the normal printing and the duplex cleaning operation in order to ensure that the duplex cleaning operation cleans the full width and circumference of the fixing device, even regions outside the normal image forming regions of the printer.

With regard to claim 7: The cleaning method taught by Nakabayashi (which is implemented in the combination) includes generating instructions to print a first region of a first side of a print media sheet in a cleaning operation and to print a second region of a second side of the print media sheet in the cleaning operation, the first and second regions being of different sizes.  This is due to Nakabayashi teaching printing a solid 


With regard to claim 9:  The cleaning method taught by Nakabayashi (which is implemented in the combination) includes generating instructions to print a solid block of color.  This is due to Nakabayashi teaching printing a solid color at maximum density with two toner colors on the entire front side of the media.  See column 10 lines 5-33.

With regard to claim 14: Burry discloses that the method is implemented on a machine readable medium which comprises instructions which, when executed by the processing circuitry of the printer, cause the processing circuitry to execute (see column 6 lines 54-55 and column 8 lines 45-51 disclosing that the ESS is a microcomputer with software loaded upon it which causes it to perform the disclosed functions) print scheduling including the received print jobs (printed in steps 440, 460, and 480) and a cleaning print operation (see column 8 lines 30-41 and column 8 line 60 through column 9 3line 13 discussing the ESS generating and issuing instructions to control the scheduling and execution of maintenance and adjustment operations of the print apparatus according to analysis of the print job image data input by the user, note per 
Burry, as noted in the rejection of claim 1 above, does not disclose that the cleaning print jobs are duplex media sheet cleaning print operations.
Nakabayashi teaches a cleaning operation conducted by an electrophotographic printing apparatus in which the cleaning operation comprises duplex printing a print media sheet.  This method allows the printer which executes the method to remove buildup on the rear roller of the fixing unit, see column 9 lines 21-47.  Note per column 18 line 61 through column 19 line 37 that the cleaning method of Nakabayashi is compatible with automatic execution by the control system of the printer.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the apparatus of Burry to implement the cleaning method of Nakabayashi (with re-feed of paper through a duplexing path) as one of the cleaning operations automatically scheduled by the apparatus in order to allow the apparatus to clean the fixing unit.

With regard to claim 15: In the operation of Nakabayashi, applied in the combination with Burry as applied to claim 14 above, the machine readable media includes instructions which cause the print scheduling to include an idle period in the duplex media sheet cleaning print operation when the number of print operations is odd.  .


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burry and Nakabayashi in further view of Takeda et al (JP 2009-031551 A).
With regard to claims 4-5: Burry discloses determining instructions to control the print apparatus to print the user specified printing task and determining instructions to carry out the cleaning operation (In Burry the printer is controlled to execute the user’s print operation in steps 440, 460, and 480, while controlling the execution of cleaning cycles only as needed, that control being performed in steps 430, 450, 470.  This is also discussed in column 8 line 60 through column 9 line 14 in which the print is controlled to print user data while also being controlled to execute maintenance cycles).
Burry does indicate that the user print task carries with it instructions which are intended to control the print apparatus to print the task with particular print parameters (see column 5 lines 42-45 disclosing the specification of media size, copy, number, priority, and quality) but does not explicitly disclose applying that parameter to the cleaning operation. Burry thus does not disclose that the cleaning operation instructions set the printing parameter to be a different value than the value used in the printing operation, nor indicates that the parameter comprises at least one of transfer force, a voltage, a temperature, and a destination of the media sheet.
Takeda teaches that better fixing device cleaning and collection of calcium carbonate particles can be accomplished by setting the temperature of the fixing unit to be higher than standard processing temperature during the cleaning operation, see Abstract.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the combination of Burry and Nakabayashi to generate instructions for the printing of the user’s printing task in which a print parameter having a first value and generate instructions for the cleaning operation in which the print parameter has a second, different, value, the parameter being the temperature of the fixing device and the second value being higher than the first value as taught by Takeda in order to allow for better cleaning of the fixing device when the cleaning operation is executed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burry and Nakabayashi in further view Holmes et al (US Patent 4,934,681).
With regard to claim 8: Burry does not disclose that the determining of print operation instructions comprises an instruction to include an idle cycle when the number of print apparatus cycles would otherwise be odd.
Holmes teaches inserting idle cycles (“skipped pitches”) into the printing process when controlling a duplex printing apparatus to switch back and forth between duplex printing and simplex printing when odd numbers of pages are printed, due to the physical paths that the duplexed documents must take, see column 12 lines 13-35.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the method used in the combination of Burry and . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burry and Nakabayashi in view of Kilian (US Patent 6,115,570).
With regard to claim 12: Burry discloses that the apparatus includes an electrostatic imaging unit (belt 230) which receives print agent (toner applied at development station 252) and to transfer the pattern to the pattern receiving surface.
Burry does not disclose using a cylinder, instead using a photoconductive belt.
Photoconductive belts and cylinders are however well known equivalents in the art of electrophotography, known as able to be substituted for each other.  See Kilian column 7 lines 20-23.  A person having ordinary skill in the art at the time of filing thus would have found the claimed configuration obvious in view of Burry as a matter of substitution of an art recognized equivalent.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not appear to teach the claimed configuration with two print agent sources and an electrostatic imaging member being formed of first and second .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEON W RHODES, JR/Examiner, Art Unit 2852